DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,617,334 and claims 1-14 of U.S. Patent No. 11,076,779.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a method and an apparatus of an optimization system for testing a patient's hearing comprising a controller, an ear piece in audible communication with the controller, a memory in communication with the controller and including instructions that, when executed by the controller, cause the controller to provide a series of tones to the ear piece, receive feedback from the patient between each tone provided, wherein each feedback indicates that the respective tone was detected in the ear piece or that the respective tone was not detected, generate a data point to be used in an audiogram after receiving each feedback, wherein each data point is based on the respective feedback, after each data point is generated, compute a statistical distribution based on the generated data points, and select a subsequent tone to provide in the series of tones.
Claims 1-14 of U.S. Patent No. 10,617,334 and claims 1-14 of U.S. Patent No. 11,076,779 do not claim the system comprising identify an area of the statistical distribution most in need of additional data, and wherein each subsequent tone provided in the series of tones is a tone represented in the area of the statistical distribution most in need of additional data at the time of selection.  However, claims 1-14 of U.S. Patent No. 10,617,334 and claims 1-14 of U.S. Patent No. 11,076,779 do claim the statistical distribution based on the patient feedback or the generated data points, wherein the statistical distribution includes a lowest confidence level, and/or identify an area of the audiogram most in need of additional data based on the statistical distribution, and select a subsequent tone to provide in the series of tones, wherein each subsequent tone provided in the series of tones is a tone represented at the lowest confidence level in statistical distribution, and in the area of the audiogram most in need of additional data at the time of the selection.
Therefore, it would have been obvious to one skilled in the art to compute a statistical distribution based on the patient feedback or the generated data points, and identify an area of the statistical distribution most in need of additional data, in the method and the system as claimed in claims 1-14 of U.S. Patent No. 10,617,334 and claims 1-14 of U.S. Patent No. 11,076,779, and select a subsequent tone to provide in the series of tones, wherein each subsequent tone provided in the series of tones is a tone represented in the area of the statistical distribution most in need of additional data at the time of selection for better providing the information most useful for the area in need in the hearing test.
Further, claims 1-14 of U.S. Patent No. 10,617,334 and claims 1-14 of U.S. Patent No. 11,076,779 do not claim that the controller is configured to provide a button to be selected by the patient after each tone is provided and to display the button for selection through a graphical user interface.  However, the Examiner takes the Office Notice that providing the buttons to be selected by the patient in a system for testing a patient’s hearing is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the controller in the method and the system as claimed in claims 1-14 of U.S. Patent No. 10,617,334 and claims 1-14 of U.S. Patent No. 11,076,779 being configured to provide a button to be selected by the patient after each tone is provided and to display the button for selection through a graphical user interface for better selecting the subsequent tone to be tested in the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swartz (US 7,564,979) teaches a system for use with an audio reproduction system comprising delivering audible test sound stimuli to the listener, accepting responses from the listener, translating the listener’s responses into measured audiological data, calculating control values from the measured audiological data, and adjusting a program equalizer to preferentially amplify sound delivered to the listener at different frequencies.
Moore et al. (US 2016/0050507) teaches systems and methods that are provided for testing an individual’s hearing and correcting audio signals to compensate for the significant variance in each listener’s sensitivity to various frequencies of the audible spectrum.
Van Hasselt et al. (US 2018/0035216) teaches a system and method for enhancing user experience based on an individualized audiological profile.

Chalupper et al. (US 2018/0288541) teaches a system including a fitting device for adjusting the first and second stimulation devices, wherein the fitting device includes a graphical user interface configured to present an acoustic level audiogram representation of aided acoustic and electric behavioral values for the first and second stimulation devices.
Velati (US 2019/0141462) teaches a system for performing an audiometric test and calibrating a hearing aid including an audio playback component, a selection component and a wireless communication module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
May 31, 2022